Gaynor, J.:
I distrust this case. One of the witnesses for the petition, shows himself to be of poor character, and another of them refuses to answer touching his personal character and con*452duct, and cases like this, which they have brought, seem to have been discontinued without explanation. Proceedings such as these may be easily used for blackmail. Persons who engage in bringing proceedings like these, as a business, or in detecting the vices of others, ought themselves to be above suspicion. The application is dismissed.